                   Case 1:19-cv-06912-RA-KHP Document 64
                                                      63 Filed 10/06/20
                                                               10/02/20 Page 1 of 1

         THE WEITZ LAW FIRM, P.A.
                                                                                     Bank of America Building
                                                                                18305 Biscayne Blvd., Suite 214
                                                                                       Aventura, Florida 33160
         October 2, 2020

         VIA CM/ECF
         Honorable Judge Ronnie Abrams
         Southern District of New York
         40 Foley Square - Courtroom 1506
         New York, New York 10007

                          Re:     Velasquez v. Lemage Inc., d/b/a Quartino Bottega Organica et al.
                                  Case 1:19-cv-06912-RA

          Dear Judge Abrams:

                  The undersigned represents the Plaintiff in the above-captioned matter.

                 A Post-Discovery Status Conference in this matter is currently scheduled for October 9, 2020
         at 10:30 a.m., in Your Honor's Courtroom. However, said Conference falls on the same date and time
         as another matter in the Southern District for Plaintiff, Girotto v. Strip House Restaurant NY, LLC;
         Case 1:20-cv-02243-JPC. Further, the discovery deadline has been extended in this case, until the
         end of October, and therefore completion of discovery is still outstanding. In addition, as there are
         yet unresolved discovery issues between the parties, Magistrate Judge Katherine H. Parker has
         scheduled a Discovery Conference set for October 26, 2020.

                For the above-stated reasons, Plaintiff’s undersigned counsel hereby respectfully requests an
         adjournment of said Conference until after the Magistrate Judge’s Discovery Conference and the
         discovery issues are resolved, or at minimum an adjournment of 30-days to a date which is most
         convenient to the Court.

                Plaintiff’s counsel has conferred with counsel for the Defendant Lemage Inc., who is not
         opposed to the filing of this motion. This is the undersigned counsel's first request for adjournment
         of the Post-Discovery Status Conference. Thank you for your consideration of this adjournment
         request.

                                                        Sincerely,
Application granted. The post-discovery conference
scheduled for October 9, 2020 is adjourned sine die.    By: /S/ B. Bradley Weitz             .
The parties shall notify the court within one week of      B. Bradley Weitz, Esq. (BW 9365)
                                                           THE WEITZ LAW FIRM, P.A.
the completion of discovery.
                                                           Attorney for Plaintiff
SO ORDERED.                                                18305 Biscayne Blvd., Suite 214
                                                           Aventura, Florida 33160
                                                           Tel: (305) 949-7777/ Fax: (305) 704-3877
                                                           Email: bbw@weitzfirm.com
Ronnie Abrams, U.S.D.J.
October 5, 2020
